384 F.2d 310
Billy Wayne SINCLAIR, Appellant,v.STATE OF LOUISIANA, Appellee.
No. 24521.
United States Court of Appeals Fifth Circuit.
October 26, 1967.

J. St. Clair Favrot, Baton Rouge, La., for appellant.
Teddy W. Airhart, Jr., Asst. Atty. Gen., Dept. of Justice, Ralph L. Roy, Asst. Dist. Atty., Jack P. F. Gremillion, Atty. Gen., Sargent Pitcher, Jr., Dist. Atty. Baton Rouge, La., for appellee.
Before GEWIN, BELL and AINSWORTH, Circuit Judges.
PER CURIAM:


1
This is a removal case involving 28 U.S.C.A. § 1443. The appeal is from an order remanding the case to the state court.


2
Appellant was indicted for murder by a grand jury of East Baton Rouge, Louisiana. He moved, after pleading not guilty, to quash the indictment on the ground that the grand jury which indicted him and the petit jury which was scheduled to try him were unconstitutionally drawn in that women were systematically excluded from jury service in the Louisiana state courts. The motions to quash were overruled and the Supreme Court of Louisiana denied applications for writs of certiorari, prohibition and mandamus. He then removed the proceedings to the federal district court for trial.


3
The district court did not err in granting the motion of the state to remand.1 This case is controlled adversely to appellant by our recent case of Bass v. State of Mississippi, 5 Cir., 1967, 381 F.2d 692. As was there stated, the removal statute contemplates civil rights stated in terms of racial equality. The question of women being excluded from juries does not fall in this category of rights.


4
Affirmed.



Notes:


1
 Counsel advised the court during argument that appellant has since been tried in the state court, found guilty and sentenced to death. His appeal is pending in the Louisiana Supreme Court